O AO 456 (Rev. 5/85) Notice



                                    UNITED STATES DISTRICT COURT
                         MIDDLE                        DISTRICT OF                     TENNESSEE

               RICKY MATLOCK, et al.
                                                                 NOTICE
                              V.

    ROUNDPOINT MORTGAGE SERVICING                                CASE NUMBER: 3:18-cv-00047
          CORPORATION, et al.

TYPE OF CASE:
                                   X CIVIL                CRIMINAL

X TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:
PLACE                                                         ROOM NO.


                                                              DATE AND TIME
                                                              April 8, 2019 at 1:00 p.m. (Central time)
TYPE OF PROCEEDING

TELEPHONE DISCOVERY CONFERENCE

The parties shall dial (888) 557-8511 and enter access code 7819165# to participate.
Counsel shall file a joint discovery dispute statement no later than 5:00 p.m. on April 5, 2019.


      TAKE NOTICE that a proceeding in this case has been continued as indicated below:

PLACE                              DATE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                   SCHEDULED                  AND TIME




                                                              ALISTAIR E. NEWBERN, U.S. MAGISTRATE JUDGE
                                                              U.S. MAGISTRATE JUDGE OR CLERK OF COURT

April 3, 2019                                                 Tina S. McDonald
DATE                                                          (BY) DEPUTY CLERK



TO:      All counsel of record via CM/ECF




              Case 3:18-cv-00047 Document 52 Filed 04/03/19 Page 1 of 1 PageID #: 266
